DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 37, filed on 3/10/2021, with respect to objection to claims 22, 25-26, 28-29, and 41-91; and Double Patenting rejection of claim 21 have been fully considered and are persuasive.  The objection to claims 22, 25-26, 28-29, and 41-91; and Double Patenting rejection of claim 21 has been withdrawn. 

Claim Objections
Claim 85 is objected to because of the following informalities:
Lines 1-2 recite “the at least one different channel characteristic”; there is a lack of antecedent basis, the examiner suggests to amend claim 85 to depend on claim 84 to provide antecedent basis for the limitation.
Appropriate correction is required.

 Double Patenting
Claims 21-39 of this application is patentably indistinct from claims 21-39 of Application No. 16/420133. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-39 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21-39 of copending Application No. 16/420,135 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim
Instant Application
Claim
Co-pending application 16/420,135
21
A method, comprising: 
at a packet-switched cellular network including: 

a plurality of first antennas, at least one first radio in communication with the first antennas, and first circuitry in communication with the at least one first radio; 
a second wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, the second wireless cell transmission point having: 
a plurality of second antennas, 
at least one second radio in communication with the second antennas, and 
second circuitry in communication with the at least one second radio; and 
third circuitry in communication with the first circuitry of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second circuitry of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, such that the first wireless cell transmission point with the multiple-input-
receiving first information from the first multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on an measurement performed by the first multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
receiving second information from the first multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on another measurement performed by the first multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 

transmitting data in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, utilizing at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

A method, comprising: 
at a packet-switched cellular network including: 

a plurality of first antennas, at least one first radio in communication with the first antennas, and first circuitry in communication with the at least one first radio; 
a second wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, the second wireless cell transmission point having: 
a plurality of second antennas, 
at least one second radio in communication with the second antennas, and 
second circuitry in communication with the at least one second radio; and 
third circuitry in communication with the first circuitry of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second circuitry of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, such that the first wireless cell transmission point with the multiple-input-
receiving first information from the first multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on an measurement performed by the first multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
receiving second information from the first multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on another measurement performed by the first multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 

transmitting data in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, utilizing at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are parts of a same single wireless cellular base station.
22
The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are parts of the same single wireless cellular base station.

The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are parts of different wireless cellular base stations.
23
The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are parts of different wireless cellular base stations.
24
The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are parts of at least one of a plurality of wireless cellular base stations, and a number of the plurality of wireless cellular base stations is greater than a number of multiple-input-multiple-output (MIMO)-capable portable wireless devices being simultaneously serviced thereby.
24
The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are parts of at least one of a plurality of wireless cellular base stations, and a number of the plurality of wireless cellular base stations is greater than a number of multiple-input-multiple-output (MIMO)-capable portable wireless devices being simultaneously serviced thereby.
25
The method of claim 21, wherein the first transmission wireless cell point and the second transmission wireless cell point are configured as non-overlapping antenna ports of a same cell.
25
The method of claim 21, wherein the first transmission wireless cell point and the second transmission wireless cell point are configured as non-overlapping antenna ports of the same cell.
26
The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are configured as overlapping antenna ports of the same cell.
26
The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are configured as overlapping antenna ports of a same cell.
27
The method of claim 21, wherein at least one of the first information or the second information is a function of at 

The method of claim 21, wherein at least one of the first information or the second information is a function of at 

The method of claim 21, wherein the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability are capable of communicating with the first multiple-input-multiple-output (MIMO)-capable portable wireless device utilizing a same channel with at least one different channel characteristic.
28
The method of claim 21, wherein the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability are capable of communicating with the first multiple-input-multiple-output (MIMO)-capable portable wireless device utilizing the same channel with at least one different channel characteristic.
29
The method of claim 28, wherein the at least one different channel characteristic includes at least three of: a channel characteristic that is throughput-related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that 

The method of claim 28, wherein the at least one different channel characteristic includes at least three of: a channel characteristic that is throughput- related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that 

The method of claim 21, wherein the altering the at least one aspect includes selecting both: the multiple first antennas of the first transmission point with the multiple- input-multiple-output (MIMO) capability, and the multiple second antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability, in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, where same data is transmitted in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device via a same channel, utilizing both the multiple first antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability and the multiple second antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability.
30
The method of claim 21, wherein the altering the at least one aspect includes selecting both: the multiple first antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, and the multiple second antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability, in connection with the first transmission to the first multiple-input-multiple-output (MIMO)- capable portable wireless device, where same data is transmitted in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device via a same channel, utilizing both the multiple first antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability and the multiple second antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability.
31
The method of claim 21, wherein the altering the at least one aspect includes selecting both: the multiple first antennas 

The method of claim 21, wherein the altering the at least one aspect includes selecting both: the multiple first antennas 

The method of claim 21, wherein the altering the at least one aspect includes selecting only one of: the multiple first antennas of the first wireless cell 

The method of claim 21, wherein the altering the at least one aspect includes selecting only one of: the multiple first antennas of the first wireless cell 

The method of claim 21, wherein the altering the at least one aspect includes altering beamforming in connection with at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell 

The method of claim 21, wherein the altering the at least one aspect includes altering beamforming in connection with at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell 

The method of claim 21, wherein the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability cooperates with the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with a second transmission to a second multiple-input-multiple-output (MIMO)-capable portable wireless device, such that at least a portion of the first transmission occurs 
third information is received from the second multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on a measurement performed by the second multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
fourth information is received from the second multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on another measurement performed by the second multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
at least one aspect of the second transmission is altered, based on the third information and the fourth information; and 


The method of claim 21, wherein the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability cooperates with the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with a second transmission to a second multiple-input-multiple-output (MIMO)-capable portable wireless device, such that at least a portion of the first transmission occurs 
third information is received from the second multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on a measurement performed by the second multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
fourth information is received from the second multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on another measurement performed by the second multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
at least one aspect of the second transmission is altered, based on the third information and the fourth information; and 


The method of claim 34, wherein the at least portion of the first transmission and the at least portion of the second transmission occur via a same channel.
35
The method of claim 34, wherein the at least portion of the first transmission and the at least portion of the second transmission occur via a same channel.
36
The method of claim 34, wherein the at least portion of the first transmission and the at least portion of the second transmission are carried out utilizing a same radio.
36
The method of claim 34, wherein the at least portion of the first transmission and the at least portion of the second transmission are carried out utilizing a same radio.
37
The method of claim 34, wherein both the at least one aspect of the first transmission and the at least one aspect of the second transmission are altered, based on both: at least one of the first information or the second information, and at least one of the third information or the fourth information.
37
The method of claim 34, wherein both the at least one aspect of the first transmission and the at least one aspect of the second transmission are altered, based on both: at least one of the first information or the second information, and at least one of the third information or the fourth information.
38
The method of claim 34, wherein both the at least one aspect of the first transmission and the at least one aspect of the second transmission are altered, based on all of: the first information, the 

The method of claim 34, wherein both the at least one aspect of the first transmission and the at least one aspect of the second transmission are altered, based on all of: the first information, the 

The method of claim 34, wherein the at least one aspect of the first transmission is altered in connection with a first antenna set including at least one of the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and at least one of the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, based on the first information and the second information, so as to direct the first transmission more towards the first multiple-input-multiple-output (MIMO)-capable portable wireless device as compared to the second multiple-input-multiple-output (MIMO)-capable portable wireless device, thereby reducing interference between the first transmission and the second transmission when the at least portion of the first transmission occurs simultaneously with the at least portion of the second transmission; and wherein the at least one aspect of the second transmission is 

The method of claim 34, wherein the at least one aspect of the first transmission is altered in connection with a first antenna set including at least one of the multiple first antennas of the first wireless cell transmission point with the multiple-input- multiple-output (MIMO) capability and at least one of the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, based on the first information and the second information, so as to direct the first transmission more towards the first multiple-input-multiple-output (MIMO)-capable portable wireless device as compared to the second multiple-input-multiple-output (MIMO)-capable portable wireless device, thereby reducing interference between the first transmission and the second transmission when the at least portion of the first transmission occurs simultaneously with the at least portion of the second transmission; and wherein the at least one aspect of the second transmission is 


(1) Regarding claims 21, 23-24, 27, 29-39:
As shown in the above comparison, claims 21, 23-24, 27, 29-39 of co-pending application 16/420,135 is exactly the same as claims 21, 23-24, 27, 29-39.  Therefore, claims 21, 23-24, 27, 29-39 is rejected under statutory double patenting with regard to claims 21, 23-24, 27, 29-39 of application 16/420135.
(2) Regarding claims 22, 25, 26, 28:
As shown in the above comparison, claims 22, 25, 26, 28 of co-pending application 16/420,135 is the same as claims 22, 25, 26, and 28; except there is a minor antecedent basis correction on claims 22, 25, 26, and 28; therefore, claims 22, 25, 26, 

Claims 42, 47, 60-63, 68-70, and 83-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39/2, 42, 48/2, 49-50, 64/2, and 65/2 of U.S. Patent No. 9,503,163 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 9,503,163 B2
42
A method, comprising: 
at a packet-switched network including at least one wireless cell having: 
a first multiple-input-multiple-output (MIMO)-capable system component including: 
a plurality of first antennas, 

at least one first radio communicatively coupled to the first antennas, and 
first circuitry communicatively coupled to the at least one first radio; 
a second MIMO-capable system component including: 
a plurality of second antennas, 

at least one second radio communicatively coupled to the second antennas, and 
second circuitry communicatively coupled to the at least one second radio; and 
third circuitry communicatively coupled to the first circuitry of the first MIMO-capable system component and the second circuitry of the second MIMO-capable system component: 








identifying information that is a function of an interference in connection with a first MIMO-capable portable wireless device, utilizing both the first MIMO-capable system component and the second MIMO-capable system component; 
altering at least one aspect of a first transmission in connection with at least one of: multiple of the first antennas of the first MIMO-capable system component, or multiple of the second antennas of the second MIMO- capable system component, based on the information that is a function of the interference identified in connection with the first MIMO-capable portable wireless device utilizing both the first MIMO-capable system component and the second MIMO-capable system component; and 


transmitting data in connection with the first transmission to the first MIMO-capable portable wireless device, utilizing at least one of: the multiple first antennas of the first MIMO-capable system component, or the multiple second antennas of the second MIMO-capable system component.

A system, comprising: 



a first multiple-input-multiple-output (MIMO)-capable system component including: 
a plurality of first directional antennas that are spatially diverse, 
at least one first radio communicatively coupled to the first directional antennas, and 
first circuitry communicatively coupled to the at least one first radio; 
a second MIMO-capable system component including: 
a plurality of second directional antennas that are spatially diverse, 
at least one second radio communicatively coupled to the second directional antennas, and 
second circuitry communicatively coupled to the at least one second radio; and 
third circuitry communicatively coupled to the first circuitry of the first MIMO-capable system component and the second circuitry of the second MIMO-capable system component; 
said third circuitry operable for enabling coordination between the first MIMO-capable system component and the second MIMO-capable system component in connection with a first transmission to a first MIMO-capable portable wireless device; 
said system operable for: 
identifying information that is a function of an interference in connection with the first MIMO-capable portable wireless device, utilizing both the first MIMO-capable system component and the second MIMO-capable system component; 
altering at least one aspect of the first transmission in connection with at least one of: multiple of the first directional antennas of the first MIMO-capable system component, or multiple of the second directional antennas of the second MIMO-capable system component, based on the information that is a function of the interference identified in connection with the first MIMO-capable portable wireless device utilizing both the first MIMO-capable system component and the second MIMO-capable system component; and 
transmitting data in connection with the first transmission to the first MIMO-capable portable wireless device, utilizing at least one of: the multiple first directional antennas of the first MIMO-capable system component, or the multiple second directional antennas of the second MIMO-capable system component.
The system of claim 2, wherein the system is operable such that the first MIMO-capable system component and the second MIMO-capable system component are components of the same wireless cell configured to operate in a packet-switched cellular network and communicate with the first MIMO-capable portable wireless device utilizing the same channel and each with at least one different channel characteristic; the third circuitry is operable for enabling coordination between the first MIMO-capable system component and the second MIMO-capable system component in connection with the first transmission to the first MIMO-capable portable wireless device, for improving the transmission of the data; the system is operable such that the information is identified by receiving a report from the first MIMO-capable portable wireless device that is a function of a measurement performed by the first MIMO-capable portable wireless device.

The method of Claim 42, wherein the information is identified by receiving a report from the first MIMO-capable portable wireless device that is based on a measurement performed by the first MIMO-capable portable wireless device.


60
The method of Claim 42, wherein the first MIMO-capable system component and the second MIMO-capable system component are capable of communicating with the first MIMO-capable portable wireless device utilizing a same channel with at least one different channel characteristic.


61
The method of Claim 60, wherein the at least one different channel characteristic includes at least three of: a channel characteristic that is throughput- related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that is multipath signal-related, in connection with the same channel.

The system of claim 39, wherein the system is operable such that the at least one different channel characteristic includes at least three of: a channel characteristic that is throughput-related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that is multipath signal-related, in connection with the same channel.

The method of Claim 42, wherein 

the first MIMO-capable system component and the second MIMO-capable system component are components of a same wireless cell configured to operate in the packet-switched network and communicate with the first MIMO-capable portable wireless device utilizing a same channel and each with at least one different channel characteristic; the third circuitry is operable for enabling coordination between the first MIMO-capable system component and the second MIMO- capable system component in connection with the first transmission to the first MIMO-capable portable wireless device, for improving the transmission of the data; and the information is identified by receiving a report from the first MIMO-capable portable wireless device that is a function of a measurement performed by the first MIMO-capable portable wireless device.

The system of claim 2, wherein the system is operable such that 
the first MIMO-capable system component and the second MIMO-capable system component are components of the same wireless cell configured to operate in a packet-switched cellular network and communicate with the first MIMO-capable portable wireless device utilizing the same channel and each with at least one different channel characteristic; the third circuitry is operable for enabling coordination between the first MIMO-capable system component and the second MIMO-capable system component in connection with the first transmission to the first MIMO-capable portable wireless device, for improving the transmission of the data; the system is operable such that the information is identified by receiving a report from the first MIMO-capable portable wireless device that is a function of a measurement performed by the first MIMO-capable portable wireless device.

The method of Claim 62, wherein the at least one different channel characteristic includes at least three of: a channel characteristic that is throughput- related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that is multipath signal-related, in connection with the same channel.
42
The system of claim 39, wherein the system is operable such that the at least one different channel characteristic includes at least three of: a channel characteristic that is throughput-related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that is multipath signal-related, in connection with the same channel.
68
The method of Claim 42, wherein 

the first MIMO-capable system component and the second MIMO-capable system component are components of a same wireless cell configured to operate in the packet-switched network and communicate with the first MIMO-capable portable wireless device utilizing a same channel and each with at least one different channel characteristic; the third circuitry is operable for enabling coordination between the first MIMO-capable system component and the second MIMO- capable system component in connection with the first transmission to the first MIMO-capable portable wireless device, for improving the transmission of the data; and the information is identified by receiving a report from the first MIMO-capable portable wireless device that is based on a measurement performed by the first MIMO-capable portable wireless device.


The system of claim 2, wherein the system is operable such that 
the first MIMO-capable system component and the second MIMO-capable system component are components of the same wireless cell configured to operate in a packet-switched cellular network and communicate with the first MIMO-capable portable wireless device utilizing the same channel and each with at least one different channel characteristic; the third circuitry is operable for enabling coordination between the first MIMO-capable system component and the second MIMO-capable system component in connection with the first transmission to the first MIMO-capable portable wireless device, for improving the transmission of the data; the system is operable such that the information is identified by receiving a report from the first MIMO-capable portable wireless device that is based on a measurement performed by the first MIMO-capable portable wireless device.

The method of Claim 68, wherein 
the at least one different channel characteristic includes at least three of: a channel characteristic that is throughput- related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, or a channel characteristic that is multipath signal-related, in connection with the same channel.
49
The system of claim 48, wherein the system is operable such that the at least one different channel characteristic includes at least three of: a channel characteristic that is throughput-related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, or a channel characteristic that is multipath signal-related, in connection with the same channel.
70
The method of Claim 69, wherein 

the coordination is performed for selectively directing a beam associated with the first transmission to improve the transmission of the data.

The system of claim 49, wherein the system is operable such that 
the coordination is performed for selectively directing a beam associated with the first transmission to improve the transmission of the data.

The method of Claim 42, wherein 
the altering is performed to improve the first transmission in the packet-switched network independent of a handoff.
64/2
The system of claim 2, wherein the system is operable such that the altering is performed to improve the first transmission in a packet-switched network independent of a handoff.
84
The method of Claim 42, wherein 

the first MIMO-capable system component and the second MIMO-capable system component are components of a same wireless cell configured to operate in the packet-switched network and communicate with the first MIMO-capable portable wireless device utilizing a same channel but each with at least one different channel characteristic; the third circuitry is operable for enabling coordination between the first MIMO-capable system component and the second MIMO- capable system component in connection with the first transmission to the first MIMO-capable portable wireless device, 

for directing a beam associated with the first transmission to improve the transmission of the data; 
the information is identified by receiving a report from the first MIMO-capable portable wireless device that is based on a measurement performed by the first MIMO-capable portable wireless device; 
the altering the at least one aspect includes altering the beam in connection with at least one of: the multiple first antennas of the first MIMO-capable system component, or the multiple second antennas of the second MIMO-capable system component in connection with the first transmission to the first MIMO-capable portable wireless device; and 
the data is transmitted in connection with the first transmission to the first MIMO-capable portable wireless device, via the beam in connection with the at least one of: the multiple first antennas of the first MIMO-capable system component, or the multiple second antennas of the second MIMO-capable system component.

The system of claim 2, wherein the system is operable such that 
the first MIMO-capable system component and the second MIMO-capable system component are components of the same wireless cell configured to operate in a packet-switched cellular network and communicate with the first MIMO-capable portable wireless device utilizing the same channel but each with at least one different channel characteristic; the third circuitry is operable for enabling coordination between the first MIMO-capable system component and the second MIMO-capable system component in connection with the first transmission to the first MIMO-capable portable wireless device, 
for directing a beam associated with the first transmission to improve the transmission of the data; the system is operable such that the information is identified by receiving a report from the first MIMO-capable portable wireless device that is based on a measurement performed by the first MIMO-capable portable wireless device; the system is operable such that the altering the at least one aspect includes altering the beam in connection with at least one of: the multiple first directional antennas of the first MIMO-capable system component, or the multiple second directional antennas of the second MIMO-capable system component in connection with the first transmission to the first MIMO-capable portable wireless device; and 
the system is operable such that the data is transmitted in connection with the first transmission to the first MIMO-capable portable wireless device, via the beam in connection with the at least one of: the multiple first directional antennas of the first MIMO-capable system component, or the multiple second directional antennas of the second MIMO-capable system component.


(1) Regarding clam 40:
Claim 39/2 of US Patent 9,503,163 B2 discloses all subject matter of claim 40 as shown in the above comparison; therefore, claim 39/2 of US Patent 9,503,163 B2 anticipated claim 40.
(2) Regarding claims 47, 60, and 62:
Claim 39/2 of US Patent 9,503,163 B2 discloses all subject matter of claims 47, 60, and 62 as shown in the above comparison.
(3) Regarding claims 61 and 63:
Claim 42/39/2 of US Patent 9,503,163 B2 discloses all subject matter of claims 61 and 63 as shown in the above comparison.
(4) Regarding claim 68:
Claim 48/2 of US patent 9,503,163 B2 discloses all subject matter of claim 42 with claim 48 of US patent 9,503,163 B2 discloses the “the first MIMO-capable system component and the second MIMO-capable system component are components of the same wireless cell configured to operate in a packet-switched cellular network and communicate with the first MIMO-capable portable wireless device”, and claim 48 further disclose the subject matter of claim 68 as shown in the above comparison.
(5) Regarding claims 69-70:
Claims 49-50 of US patent 9,503,163 B2 discloses all subject matter of claims 69-70 as shown in the above comparison.
(6) Regarding clam 83:
the first transmission in a packet-switched network”, and claim 64 further disclose the subject matter of claim 83 as shown in the above comparison.
(7) Regarding claim 84:
Claim 65/2 of US patent 9,503,163 B2 discloses all subject matter of claim 42 with claim 65 of US patent 9,503,163 B2 discloses the “the first MIMO-capable system component and the second MIMO-capable system component are components of the same wireless cell configured to operate in a packet-switched cellular network”, and claim 65 further disclose the subject matter of claim 84 as shown in the above comparison.

Allowable Subject Matter
Claims 40-41, 43-46, 48-59, 64-67,71-82, 85-91 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/2/2021